Detailed Action
           Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.
This Action is Non-Final.
                                  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2019, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berke et al. (US Patent Application Pub. No: 20100191991A1) view of Li et al.  (US Patent Application Pub. No: 20150113198 A1).

As per claim 1, Berke teaches a method comprising: 
during a power-on self-test (POST) of an information handling system [Fig.1; paragraph 0017, a power-on self-test (POST) can be performed for the information handling system by the A/D SMBus 108, the SPD EEPROM 110, and the test module 112.]: 
reading, serial presence detect (SPD) data from each of a plurality of dual in-line memory modules (DIMMs) [a plurality of DIMMs 102], installed to communicate with a processor of the information handling system [paragraphs 0016-0017; 0022, A serial presence detect is read for each of a plurality of DIMMs in a memory power domain of the system at block 404.  At block 406, a determination is made whether one of the DIMMs supports remote-sense.]; 
determining a first total amount of installed memory based on the SPD data [paragraphs 0016-0017; 0022, A serial presence detect is read for each of a plurality of DIMMs in a memory power domain of the system at block 404.];
memory capacity of the DIMMs [paragraphs 0003; 0030, The range of memory capacity, bandwidth, and thus power supported by servers has been growing steadily due to an increasing number of memory channels per central processing unit, an increasing number of ranks per channel, and the advent of buffered dual in-line memory  and 
completing the POST [paragraphs 0017;0022, Upon the information handling system 100 being powered on, a power-on self-test (POST) can be performed for the information handling system by the A/D SMBus 108, the SPD EEPROM 110, and the test module 112.].  
Berke does not explicitly disclose reading, by a basic input/output system;      
determining whether the first total amount of the installed memory exceeds a maximum memory capacity of the processor; and 
in response to the first total amount of the installed memory exceeding the maximum memory capacity of the processor, removing memory capacity of the DIMMs to create a second total amount of the installed memory is less than the maximum memory capacity of the processor.  
       Li discloses reading, by a basic input/output system [paragraphs 0005; 0017; 0055, After power-on or a reset of the system ends, the master processor starts first, and executes code of a BIOS];
        determining whether the first total amount of the installed memory exceeds a maximum memory capacity of the processor [paragraphs 0005; 0017, For example, it is assumed that there is a four-way server in which a maximum of four processors can be installed, and each processor integrates a memory controller that can be externally connected to a memory module.]; and 
in response to the first total amount of the installed memory exceeding the maximum memory capacity of the processor [paragraphs 0005;0017,…,a processing memory capacity requirement exceeds a capacity of a memory that comes with a processor, this memory extension system uses an extended chip that is installed in another processor installation position to replace a processor,…], removing memory capacity of the DIMMs to create a second total amount of the installed memory is less than the maximum memory capacity of the processor [paragraphs 0005;0017,Compared with the prior art, in a case in which a processing capability requirement is met but a memory capacity requirement exceeds a capacity of a memory that comes with a processor, this memory extension system uses an extended chip that is installed in another processor installation position to replace a processor, so that an existing processor can access an extended memory of the extended chip by using the extended chip.].
          It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Li‘s memory expansion system into Berke’s system for optimizing power and performance of dual in-line memory modules (DIMMs) for the benefit of the system improves capacity of a processor memory and achieves better processing ability (Li, [0006]-[0010]) to obtain the invention as specified in claim 1.

  As per claim 2, Berke and Li teach all the limitations of claim 1 above, where Berke and Li teach, a method, wherein removing memory capacity of the DIMMs [Berke, paragraphs 0016-0017; 0022, A serial presence detect is read for each of a plurality of DIMMs in a memory power domain of the system at block 404.  At block 406, a determination is made whether one of the DIMMs supports remote-sense.], to create Li, paragraphs 0005;0017, Compared with the prior art, in a case in which a processing capability requirement is met but a memory capacity requirement exceeds a capacity of a memory that comes with a processor, this memory extension system uses an extended chip that is installed in another processor installation position to replace a processor, so that an existing processor can access an extended memory of the extended chip by using the extended chip.].  

As per claim 3, Berke and Li teach all the limitations of claim 1 above, where Berke teaches, a method, further comprising: saving information associated with the disabled at least one DIMM [Berke, paragraphs 0016-0017; 0022, A serial presence detect is read for each of a plurality of DIMMs in a memory power domain of the system at block 404.  At block 406, a determination is made whether one of the DIMMs supports remote-sense.].  

As per claim 4, Berke and Li teach all the limitations of claim 1 above, where Berke and Li teach, a method, further comprising: prior to completing the POST [paragraphs 0017;0022, Upon the information handling system 100 being powered on, a power-on self-test (POST) can be performed for the information handling system by the A/D SMBus 108, the SPD EEPROM 110, and the test module 112.] : saving error Li, paragraphs 0005;0017,Compared with the prior art, in a case in which a processing capability requirement is met but a memory capacity requirement exceeds a capacity of a memory that comes with a processor, this memory extension system uses an extended chip that is installed in another processor installation position to replace a processor, so that an existing processor can access an extended memory of the extended chip by using the extended chip.].  

As per claim 5, Berke and Li teach all the limitations of claim 1 above, where Berke and Li teach, a method, further comprising: providing a warning message on a display device of the information handling system [Berke, Fig.1;paragraph 0017, a power-on self-test (POST) can be performed for the information handling system by the A/D SMBus 108, the SPD EEPROM 110, and the test module 112.], the warning message indicating that at least one of the DIMMs installed within the information handling system is disabled due to the first total amount of the installed memory exceeding the maximum memory capacity of the processor [Li, paragraphs 0005; 0017, Compared with the prior art, in a case in which a processing capability requirement is met but a memory capacity requirement exceeds a capacity of a memory that comes with a processor, this memory extension system uses an extended chip that is installed in another processor installation position to replace a processor, so that an existing processor can access an extended memory of the extended chip by using the extended chip.].  

Berke and Li teach all the limitations of claim 1 above, where Berke and Li teach, a method, further comprising: logging a warning message to a memory of the information handling system [Berke, Fig.1;paragraph 0017, a power-on self-test (POST) can be performed for the information handling system by the A/D SMBus 108, the SPD EEPROM 110, and the test module 112.], the warning message to indicate that at least one of the DIMMs installed within the information handling system is disabled due to the first total amount of the installed memory exceeding the maximum memory capacity of the processor [Li, paragraphs 0005; 0017, Compared with the prior art, in a case in which a processing capability requirement is met but a memory capacity requirement exceeds a capacity of a memory that comes with a processor, this memory extension system uses an extended chip that is installed in another processor installation position to replace a processor, so that an existing processor can access an extended memory of the extended chip by using the extended chip.].  

As per claims 7-13, claims 7-13 are rejected in accordance to the same rational and reasoning as the above claims 1-6, wherein claims 7-13 are the system claims for the method of claims 1-6.

         As per claims 14-20, claims 14-20 are rejected in accordance to the same rational and reasoning as the above claims 1-6, wherein claims 14-20 are the system claims for the method of claims 1-6.

                     Conclusion 
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon
        Gatson et al. (US Patent Application Pub. No: 20170004421 A1) teaches a method and information handling system for obtaining information handling system wear parameter values representative of wear of the information handling system, the information handling system wear parameter sensors comprising a motherboard event wear parameter sensor for obtaining motherboard event wear parameter values. Gatson discloses a component event wear parameter sensor for obtaining component event wear parameter values, and a usage wear parameter sensor for obtaining usage wear parameter values, for calculating client information handling system wear based on the information handling system wear parameter values and the statistical model of wear estimation, and for providing a service life indication for the client information handling system, the service life indication indicative of a disposition suitability. 
        Hsieh et al. (US Patent Application Pub. No: 20190205068 A1) teaches a memory card controller coupled to a host device includes a processing circuit which is used for reading card specific data from a flash memory of a memory card to store the card specific data in a register wherein a multiply parameter and a basic capacity are marked in the card specific data and used for sending the card specific data to the host device to make the host device calculate a maximum capacity of the memory card 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106. The examiner can normally be reached Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GETENTE A YIMER/Primary Examiner, Art Unit 2181